Citation Nr: 0402406	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  02-18 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether a March 1949 rating decision should be reversed or 
amended on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1946 to May 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal  
from the Department of Veterans Affairs (VA) Regional Office 
in Wichita, Kansas
 (RO).

In an August 1999 decision, the Board determined that a June 
1991 Board decision did not subsume the RO's March 1949 
rating action.  In the August 1999 decision, the Board 
concluded that the RO had jurisdiction to adjudicate on the 
merits the appellant's claim for a finding that there was CUE 
in the March 1949 rating action.  The Board remanded the CUE 
claim to the RO and ordered that the RO adjudicate on the 
merits the issue of whether CUE exists in the March 1949 
rating action.  The Board ordered that if the benefit sought 
was denied, the RO was to furnish the appellant and his 
representative with a supplemental statement of the case 
(SSOC), to include the laws and regulations pertinent to CUE 
claims, and to accord them an opportunity to respond.  
Thereafter, the RO was to return the case to the Board for 
further appellate consideration.

In a September 1999 SSOC the RO informed the appellant that 
his CUE claim was denied.  The SSOC was mailed to the veteran 
on September 21, 1999.  

In May 2000, the RO furnished the veteran and his 
representative a statement of the case (SOC) dated in April 
2000.  In that SOC, the RO determined that CUE was not shown 
in the March 1949 rating decision.  That SOC contained the 
appropriate law and regulations.  

In a June 2000 statement, the veteran's representative stated 
that the issuance of the May 2000 SOC was premature.  The 
representative described the June 2000 statement as a 
protective VA Form 9.  The representative stated that the 
veteran had not yet submitted a notice of disagreement 
regarding the RO's determination.  On September 20, 2000, the 
representative submitted a notice of disagreement (NOD) with 
respect to the September 1999 SSOC, which had been issued on 
September 21, 1999.  

In a February 2001 decision, the Board determined that the 
September 1999 SSOC was the appellant's initial notification 
that his claim of CUE in the March 1949 rating action had 
been denied.  The Board also determined that the September 
2000 NOD was received within the one year time period and was 
timely.  On that basis, the Board remanded the case to the RO 
for review of the appellant's claim under 38 C.F.R. § 19.26, 
and, if the claim was continued to be denied, to provide the 
appellant a SOC and notification of the criteria necessary to 
perfect his appeal.  

Subsequently, in a September 2002 SOC furnished to the 
veteran and his representative, the RO determined that there 
was no CUE in the March 1949 rating decision.  The veteran 
then filed a substantive appeal in November 2002 with respect 
to that SOC.


FINDING OF FACT

The unappealed March 1949 rating decision, which terminated a 
temporary total rating for convalescence purposes and 
assigned separate 30 percent ratings for residuals of injury 
to Muscle Group XI and to Muscle Group XV, was reasonably 
supported by the evidence then of record, and was consistent 
with VA law and regulations then in effect.


CONCLUSION OF LAW

The March 1949 rating decision, which terminated a temporary 
total rating for convalescence purposes and assigned separate 
30 percent ratings for residuals of injury to Muscle Group XI 
and to Muscle Group XV, is not clearly and unmistakably 
erroneous and is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.105 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matters: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist. The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). However, a 
CUE claim is adjudicated based on evidence of record at the 
time of the VA decision which allegedly was based on CUE, and 
thus there is no more evidence to be developed in such a 
claim.  See Parker v. Principi, 15 Vet. App. 407 (2002); 
Dobbin v. Principi, 15 Vet. App. 323 (2001); Livesay v. 
Principi, 15 Vet. App. 165 (2001).

Factual Background and Analysis

In a March 1949 rating decision, the RO terminated a 
temporary total rating for convalescence purposes for the 
appellant's service-connected disabilities; and assigned 
schedular ratings of  30 percent for residuals of an injury 
to Muscle Group XI of the left leg due to a compound fracture 
of the tibia and fibula with one-inch shortening, and 30 
percent for residuals of an injury to Muscle Group XV of the 
left thigh due to a compound fracture of the left femur.  The 
rating decision contains a notation that the diagnosis of 
conversion hysteria was included in the two ratings, as well 
as the diagnosis of scoliosis compensation and strain, 
lumbosacral.

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
rating decision will be reversed or amended.  For the purpose 
of authorizing benefits, the rating or other adjudicatory 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error." It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error." Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993). In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different. Id. at 44.  Any 
claim of clear and unmistakable error must be pled with 
specificity.  Andre v. West, 14 Vet. App. 7, 10 (2000) (per 
curiam), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 
(Fed. Cir. 2002).  This specific allegation must assert more 
than merely disagreement with how the facts of the case were 
weighed or evaluated.  In other words, to present a valid 
claim of clear and unmistakable error the claimant cannot 
simply request that the Board reweigh or reevaluate the 
evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  

"To prove the existence of clear and unmistakable error as 
set forth in § 3.105(a), the claimant must show that an 
outcome-determinative error occurred, that is, an error that 
would manifestly change the outcome of a prior decision." 
Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question. Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

The evidence of record at the time of the RO's March 1949 
decision included the veteran's service medical records.  
These records reflect that in July 1947, the veteran was 
injured in an accident while riding a motorcycle.  He was 
admitted to a VA hospital where he remained for treatment 
until August 1947.  He sustained injuries including compound 
fractures of the left femur, tibia and fibula.  In mid August 
1947, he underwent open reduction and bone graft of the left 
tibia, fibula, and femur.  During reduction of the femur 
fragments, the veteran went into severe surgical shock and 
adequate supporting measures were taken.
  
Later in August 1947 he was transferred to an Army hospital 
and treated for injuries including those listed above.  
Progress notes show treatment continued in late 1947 and 
through to April 1948.  

A final summary report dated in April 1948 shows that at the 
time of transfer to the Army hospital, X-ray examination 
revealed that both of the veteran's grafts had apparently 
been broken.  His course of treatment thereafter consisted 
mainly of immobilization and supportive therapy.  He was 
taken out of cast in December 1947 and a long leg brace was 
obtained.  The veteran was presently ambulatory on his brace 
with no bowing of either fracture, and X-rays revealed good 
union of both fractures.  He had moderately severe limitation 
of knee motion on the left which the examiner felt would 
persist for the rest of the veteran's life.  The report noted 
that based on the ankylosis and some atrophy still 
demonstrated, that the veteran was to be given a certificate 
of disability for discharge (CDD).  The report contains 
diagnoses including (1) fracture, compound, comminuted, 
femur, left, middle third; and (2) fracture, compound, 
comminuted, tibia and fibula, left, junction of middle and 
lower thirds, healed.  

A certificate of disability for discharge, dated in May 1948, 
contains a diagnosis of deformity, lower extremity, left, 
manifested by real shortening of 1/2 inch left leg, atrophy of 
the left thigh muscles of 1.5 inch, atrophy of the left calf, 
muscles of 1 inch and limitation of knee motion to a range of 
from 125 degrees to 155 degrees, all secondary to fracture, 
compound, comminuted, of the left femur in the middle third 
and left tibia and fibula at the junction of the middle of 
middle and lower thirds, accidentally incurred in a 
motorcycle accident.  That certificate also contains a 
diagnosis that the veteran had psychomotor epilepsy, existing 
prior to service. 

In May 1948, the veteran applied for compensation claiming 
service connection for fractures of the left lower leg and 
upper leg.

The report of a November 1948 VA physical examination shows 
that the veteran reported complaints of pain in the left leg.  
During that examination, with respect to the nervous system, 
the examiner noted that the brain, spinal cord, peripheral 
nerves and mentality were normal.  A special orthopedic 
examination report contains a history and examination 
findings pertaining to the veteran's left lower extremity 
disability.  After examination, the diagnoses included 
residuals of compound fracture of the left femur and left 
tibia, including (a) muscular atrophy of disuse, (b) 
limitation of motion in the left knee, ankle and foot, (c) 1-
3/4 inch shortening of left lower extremity, (d) deformity of 
the left femur, and (e) hypesthesia of the medial aspect of 
the left foot.

In a rating decision of November 1948, the RO determined that 
there was a need for a further period of convalescence, and 
confirmed and continued the current convalescent rating. 

In a medical certificate dated in December 1948, a physician 
summarized a history of the veteran's motorcycle accident and 
resulting injury.

VA medical records show that the veteran was hospitalized 
from January to March 1949 for complaints of low back pain, 
for 1.5 years; and limping, left leg, since July 1947.  An 
interim summary report dated in February 1949 shows that the 
veteran reported that since his July 1947 injury, he had 
almost continuous aching, low back pain.  Additionally he 
stated that he had noted he was extremely "jittery" and 
found it very difficult to concentrate, and his movements 
were of a peculiar jerky manner.  He said that this had 
occurred since July 1947, and seemed to show no progression 
or regression.  

On examination, the veteran walked with a marked limp as if 
bearing weight on the left leg was painful.  He stated, 
however, that there was no pain on weight bearing, and the 
examiner believed that a great deal of this limp was due to 
habit.  The right knee was freely moveable, and the left knee 
was limited in extension to 170 degrees and limited to 
flexion to 90 degrees.  Both ankles showed dorsiflexion to 90 
degrees, however, there was limitation of inversion of the 
left ankle.  There was marked atrophy of the left thigh, 
which measured approximately 17.5 inches compared with 18.75 
inches on the right.  The knee lengths were equal.  There was 
about 3/4 inch atrophy of the left calf.  The leg length on the 
right was 40 inches and on the left was 39 inches, a one inch 
loss; the difference being between the knee and malleolus.  
There were associated scars located on the surface of the 
anterior tibial crest, and at the anterior lateral surface of 
the left thigh.  X-ray examination showed an old healed 
fracture of the left lower tibia and fibula with good 
position and alinement of fracture fragments.  There was also 
a healed fracture with metallic screws in the left lower 
femur with good position and alinement of fracture fragments.  
The examiner opined that there was no gross orthopedic 
pathology except for the residual shortening of the left 
lower extremity.  The examiner opined that the veteran's limp 
was entirely on a postural and habitual pattern, and that 
under strict corrective and physiotherapy, the veteran was 
able to walk without a decided limp at all.  However, the 
limp began again after leaving the therapy department.

The February 1949 VA interim summary report shows that the 
veteran was seen in consultation by a neuropsychiatrist.  
After that consultation, the neuropsychiatric impression was 
the following.  An impression could not definitely be stated 
at the present time.  Post-traumatic Parkinsonism is 
certainly a definite possibility and must be ruled out.  The 
examiner noted in this connection that the skin changes, 
athetoid movements, gait all indicate this.  The final 
summary report contains diagnoses including (1) Parkinsonism, 
on a traumatic basis, (2) conversion hysteria, (3) fracture, 
compound, healed, left femur, tibia and fibula, with residual 
shortening of one inch of the left lower extremity and 
limitation of motion of the left knee.

A March 1949 discharge summary report associated with the 
January to March 1949 VA hospitalization, noted that 
electroencephalography showed a mild cerebral dysrhythmia, 
and was not of the nature to indicate any unusual brain 
lesions.  The report noted that suggested faradic therapy was 
carried out with no definite improvement noted.  The 
discharge summary included diagnoses of (1) conversion 
hysteria, secondary to trauma, manifested by pseudo-
Parkinsonism, and (2) fracture, compound, healed, left femur, 
tibia and fibula, with residual shortening of one inch of the 
left lower extremity and limitation of motion of the left 
knee.

The veteran has not claimed that there was CUE in the March 
1947 rating decision with respect to the termination of the 
convalescent rating by the RO at that time. And as reflected 
in the November 2002 statement from the veteran's 
representative, accepted as his substantive appeal, the 
veteran is not claiming that there was CUE in that rating 
decision with respect to the level of the respective ratings 
assigned therein.  

Rather, the veteran essentially asserts that there was CUE in 
not granting separate service connection-that is, a separate 
disability rating-for a psychiatric disorder in the March 
1949 rating decision.  As reflected in the November 2002 
substantive appeal, the veteran essentially asserts that in 
the March 1949 rating decision, the RO failed to fully 
develop the veteran's entitlement to a separate rating for 
his psychiatric disorder.  He argued that instead, the RO 
erroneously rated the veteran's psychiatric condition as part 
of his physical conditions suffered as a result of service. 

In this connection, he argued that under Roberson v Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001), citing Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), VA is required to consider a 
CUE claim using a standard that requires VA to examine a 
decision to determine whether the claim had been "fully and 
sympathetically developed... to its optimum" before deciding 
it on the merits.

However, in the Roberson opinion, the statement that VA was 
mandated to fully and sympathetically develop a claim to its 
optimum before deciding it on the merits, was linked to a 
pending, unadjudicated non-CUE claim, of entitlement to a 
total disability evaluation based on individual 
unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 
1384.  In Lane v. Principi, 16 Vet. App. 78 (2002), the Court 
found that Roberson involved a situation where the Federal 
Circuit applied the Hodge standard in addressing the CUE 
determination that was before it in order to find and require 
development of a non-CUE claim that was still open and 
pending before VA.  Lane at 87.  The Court concluded that 
because in the instant case the appellant had not raised any 
argument as to a pending non-CUE claim, any Hodge standard of 
development was inapplicable.  Further, see Cook v. Principi, 
318 F.3d 1334 (Fed. Cir. 2002).  In that case, in addressing 
Roberson, the Federal Circuit held that there can be no 
judicially crafted exception to the rule of finality and that 
a breach of the duty to assist cannot constitute CUE.  
Therefore, the Board finds that the veteran's argument is 
insufficient to raise a CUE claim on that basis.  

To the extent that the appellant asserts that the RO failed 
to consider the cumulative weight of the evidence, the Board 
must point out that disagreement as to how the facts were 
weighed or evaluated has been specifically precluded as a 
basis for CUE in Russell v. Principi, 3 Vet. App. 310, 313 
(1992).

To the extent that the appellant asserts that the RO had the 
same evidence warranting a separate service-connected rating 
in March 1949 as was available when such a rating was granted 
in 1959, a claim of CUE on the basis that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
Fugo, 6 Vet. App. at 43-44; Crippen v. Brown, 9 Vet. App. 412 
(1996).  Therefore, the Board finds that the veteran's 
argument is insufficient to raise a CUE claim on that basis.  
See Shockley v. West, 11 Vet. App. 208, 213-14 (1998).

The Board concludes that the March 1949 rating action was not 
clearly and unmistakably erroneous.  It has not been 
demonstrated that either the correct facts, as they were 
known at the time, were not before the adjudicator at the 
time of the March 1949 RO decision, or that the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  Damrel, supra.

The failure of the RO at that time to grant a separate 
service connection for a psychiatric disorder was based on a 
review of the evidence of record at that time.  During VA 
treatment in early 1949, on neuropsychiatric consultation, 
the examiner suggested a social service investigation in 
order to help establish a diagnosis including the presence of 
(1) Parkinsonism, (2) conversion hysteria, or (3) frank 
malingering.  Subsequently during that treatment, the 
examiner diagnosed a conversion hysteria, secondary to 
trauma, manifested by pseudo-Parkinsonism.  The treatment 
reports at that time suggest that this was associated with a 
marked limp noted on examination.  The report also indicated 
that the limp was entirely on a postural and habitual 
pattern, which was corrected under therapy but began again 
once the veteran left the therapy department.  There are no 
other diagnoses of a psychiatric disorder, or findings 
attributing the diagnosed conversion hysteria to 
manifestations unrelated to the two service-connected left 
leg disabilities. 

The Board notes in this regard, that the following applicable 
criteria were in effect in March 1949.  Under Diagnostic Code 
9102, Hypochondriasis, there is a note that ratings for 
hypochondriasis are not to be combined with ratings for any 
organic condition reflected in complaints, nor is a 
pronounced degree recognized without change of the clinical 
picture to psychosis or pronounced anxiety state.  Also, 
under Diagnostic Code 9110, neurocirculatory asthenia (effort 
syndrome), there is a note that the ratings are not to be 
combined with ratings for psychoneurosis or other heart 
ratings.  Diagnostic Codes 9102, 9110 (in effect in March 
1949).

Under these circumstances, based on the record and law in 
effect at that time, it cannot now be said that all 
reasonable adjudicators would have reached a decision that 
was different from the result reached in March 1949.  Nor can 
it be said that there is undebatable error in the failure to 
grant a separate service connection for a psychiatric 
disability.

Based on the evidence as discussed above, the RO had a 
rational basis for its March 1949 decision.  See Crippen v. 
Brown , 9 Vet. App. 412, 422 (1996) (citing Butts v. Brown, 5 
Vet. App. 532, 539 (1993)).  Therefore, the evidence does not 
show that there was an "undebatable" error, which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  The Board therefore finds that the RO's 
March 1949 decision was not clearly and unmistakably 
erroneous, and is thus final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a).


ORDER

The claim that a March 1949 RO decision should be reversed or 
amended on the basis of CUE is denied.  




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



